Name: Commission Regulation (EC) No 2148/95 of 8 September 1995 derogating from Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  distributive trades;  Europe;  plant product;  prices
 Date Published: nan

 9 . 9 . 95 EN Official Journal of the European Communities No L 215/7 COMMISSION REGULATION (EC) No 2148/95 of 8 September 1995 derogating from Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies Whereas the measures provided for by this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 689/92 (3), as last amended by Regulation (EC) No 1 800/95 (*), stipu ­ lates the terms of takeover of cereals by intervention agencies ; Whereas the intervention period in Sweden lasts to the end of the month of June ; whereas the number of inter ­ vention centres in Sweden was increased in the course of the marketing year ; whereas the list of new Swedish intervention centres was officially published very late in the marketing year ; whereas Swedish cereal growers were in consequence unable to make their deliveries to inter ­ vention by 31 July as specified in Regulation (EEC) No 689/92 ; whereas in order to permit intervention to play its full role as a safety net in Sweden for the harvest from the 1994/95 marketing year a derogation should be made from the provisions of Article 3 of Regulation (EEC) No 689/92 extending the period for delivery of cereals to intervention : Article 1 In derogation from the third subparagraph of Article 3 (3) of Regulation (EEC) No 689/92 cereal growers in Sweden are authorized to deliver up until 14 August 1995 cereals from the 1994/95 harvest offered and accepted for inter ­ vention. The terms of takeover, including the price terms, shall be the terms that would have applied had delivery been made by 31 July 1995. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 31 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1995. For the Commission Franz FISCHLER Member of the Commission 0 ) OJ No L 181 , 1 . 7. 1992, p. 21 . (A OJ No L 179, 29. 7. 1995, p. 1 . 0 OJ No L 74, 20. 3. 1992, p. 18 . M OJ No L 174, 26. 7. 1995, p. 24.